Citation Nr: 1641693	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  15-07 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides and other hazardous chemicals, to include jet fuel. 

2.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides and other hazardous chemicals, to include jet fuel. 

3.  Entitlement to service connection for a penile disability (including erectile dysfunction and Peyronie's disease), to include as due to exposure to herbicides and other hazardous chemicals, to include jet fuel. 

4.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as due to exposure to herbicides and other hazardous chemicals, to include jet fuel. 

5.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as due to exposure to herbicides and other hazardous chemicals, to include jet fuel. 
6.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as due to exposure to herbicides and other hazardous chemicals, to include jet fuel. 

7.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as due to exposure to herbicides and other hazardous chemicals, to include jet fuel.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to December 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2012 rating decision in which the RO, inter alia, denied service connection for diabetes mellitus, ischemic heart disease, erectile dysfunction, and peripheral neuropathy of both upper and lower extremities.  In June 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2015. 

In July 2015, the Veteran and his wife testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

In July 2015, the Veteran's representative submitted a waiver of initial RO consideration of additional medical evidence, and additional evidence was received in August 2015.  See 38 C.F.R. §§ 20.800, 20.1304 (2015). 

In November 2015, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (a)(2)(C) (West 2014) and 38 C.F.R. § 20.900 (c) (2015).

In February 2016, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further development.  After accomplishing the requested action, the AOJ continued to deny each claim (as reflected in a May 2016 supplemental SOC (SSOC)), and returned the matters to the Board for further appellate consideration.

Given the diagnoses of record, the Board has expanded the claim adjudicated as a claim for service connection for erectile dysfunction as one for a penile disability, to include erectile dysfunction and Peyronie's disease (as reflected on the title page). See generally Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described and the information submitted or developed in support of the claim).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.

The Board's decision addressing the claims for service connection for diabetes mellitus and for a penile disability is  set forth below.  The claims for service connection for ischemic heart disease and peripheral neuropathy of both upper and lower extremities are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran did not serve in Vietnam during the Vietnam era and was not otherwise exposed herbicides in service.

3.  Diabetes mellitus was not shown in service or for many years thereafter, and the most persuasive medical opinion evidence of record weighs against a medical relationship, or nexus, between the later diagnosed disability and service, to include any hazardous chemical exposure (including jet fuel) therein.

4.  A penile disability (to include erectile dysfunction and Peyronie's disease) was not shown in service or for many years thereafter, and the most persuasive medical opinion evidence of record weighs against a medical relationship, or nexus, between the later diagnosed disabilities and service, to include any hazardous chemical exposure (including jet fuel) therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, to include as due to hazardous chemical exposure (including jet fuel), are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116(f), 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).
2.  The criteria for service connection for a penile disability (including erectile dysfunction and Peyronie's disease), to include as due to hazardous chemical exposure (including jet fuel), are not met.  38 U.S.C.A. §§ 1110, 1116(f), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received,  proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a November 2010 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for service connection for diabetes mellitus and a penile disability, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The December 2012 rating decision reflects the RO's initial adjudication of the claims after issuance of the November 2010 letter.  Hence, this letter meets Pelegrini's and Dingness/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, service personnel records, VA treatment records, private medical opinions, and the reports of VA diabetes and reproductive system examinations.  Also of record and considered in connection with the appeal is the transcript of the Board hearing, along with various statements submitted by the Veteran as well as his spouse, a fellow service member, and his representative on his behalf.  The Board finds that no further development on either claim, prior to appellate consideration, is required.
As for the July 2015 Board hearing, the Veteran and his wife were provided an opportunity to orally set forth contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires a Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing was legally sufficient.

During the July 2015 hearing, the undersigned identified the issues currently on appeal (including entitlement to service connection for diabetes mellitus and a penile disability (identified as erectile dysfunction during the hearing)).  Also, information was solicited regarding the nature and history of the Veteran's disabilities, why he believed his disabilities were related to service, and whether further evidentiary development was required.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  The undersigned also explicitly asked the Veteran whether he wished to obtain medical opinion evidence and the record was held open for an additional 60 days for submission of additional evidence.  The Board subsequently ordered further development of the claims in the February 2016 remand.

Furthermore, as for the February 2016 remand, the Board finds that the AOJ has substantially complied with its directives with respect to the claims decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran was afforded VA examinations in April 2016 for the purpose of determining the nature and etiology of his claimed diabetes and penile disability and outstanding VA treatment records have been procured.  

Notably, in an August 2016 statement, the Veteran's representative contended that the medical opinions provided by the physician who conducted April 2016 VA diabetes and reproductive system examinations are inadequate and of no probative value because the physician specialized in family medicine and was "not shown to have any particular expertise, experience, training, or competence in commenting on disease that may be associated with organic chemicals."  Initially, however, it is noted that there is no requirement that VA establish the qualifications of VA physicians and medical experts providing medical opinions.  Absent some challenge to the expertise of a VA expert, there is no requirement that VA present affirmative evidence of a medical professional's qualifications in every case as a precondition for the Board's reliance upon that person's opinion and the Board is entitled to assume the competence of a VA examiner unless the competence is challenged.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); Rizzo v. Shinseki, 580 F.3d 1288   (Fed. Cir. 2009).

Neither the Veteran nor his representative has presented any specific evidence to challenge the qualifications of the examiner who conducted the April 2016 VA examinations, other than to note that the examiner specialized in family medicine and that he was not shown to have sufficient experience with diseases associated with organic chemicals.  The April 2016 examination reports are the product of an in-person examination, a review of the Veteran's claims file and appropriate medical literature, and consideration of his reported symptoms and history.  Moreover, the reports set forth detailed findings in a manner which allows for informed appellate review under applicable VA laws and regulations and the Board finds the examinations to be sufficient for appellate review and of high probative value.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Hence, the Board finds that the reports of the April 2016 VA diabetes and reproductive system examinations are adequate, and that these reports, along with the other evidence of record, provide sufficient information for resolutions of these claims.   

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims for service connection for diabetes mellitus and a penile disability, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters decided herein, at this juncture.  See Mayfield , 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

However, if a veteran serves 90 days or more of active, continuous service during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, including diabetes mellitus, become manifest to a compensable degree within a prescribed period post service (one year for diabetes mellitus), service connection for the disease may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R.
§ 3.307 (d). 

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology apply only to chronic diseases as defined in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, diabetes mellitus is among the diseases listed in 38 C.F.R. § 3.309 (a).

The Veteran has contended that his claimed disabilities are related to herbicide exposure in service.  He served as a U.S. Air Force aircraft mechanic, but he claims that he occasionally served as an aircraft crewmember on flights from his base in Washington to Southeast Asia (including the Republic of Vietnam).  He also alleges that he handled equipment that had been sprayed with herbicides.  

Specific to herbicide exposure,  absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).

If a veteran was exposed to a herbicide agent during active service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. Type 2 diabetes mellitus is among those designated diseases.  38 C.F.R. § 3.309 (e).

Laypersons, such as the Veteran, and his relatives and friends, are competent to report on matters observed or within his or her personal knowledge, to include the occurrence of injury, and as to the nature, onset, and continuity of symptoms experienced or observed.   See 38 C.F.R. § 3.159 (a)(2); Charles v. Principi, 16 Vet. App. 370  (2002). Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board, however, retains the discretion to determine the credibility and probative value of all evidence of record,  including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In this case, a September 2015 VA primary care treatment note and the report of the April 2016 VA reproductive system examination document diagnoses of type 2 diabetes mellitus and Peyronie's disease with erectile dysfunction.  Thus, current diabetes and a current penile disability have been demonstrated.  Thus, the remaining questions with respect to each claim is whether the disability had its onset during service, or is medically related to in-service injury or disease, as alleged. 

Service personnel records show that the Veteran enlisted in late May 1966 and, after recruit and technical training, was assigned to the 621st Organization Maintenance Squadron at McChord Air Force Base (McChord) from October 1966 to December 1969 with duties as an aircraft mechanic.  He submitted a January 2012 memorandum from the 62nd Airlift Wing in which the Chief of Public Affairs (Chief) noted that C-141 aircraft from the Wing carried out personnel and supply missions to Southeast Asia including the Republic of Vietnam from 1966 to 1969.  The Chief also noted that aircrews serving during this time received the Republic of Vietnam Campaign Medal and Gallantry Cross for this service.  The Veteran also submitted an undated statement by a retired airman who noted that he and the Veteran had performed crew chief duties on aircraft missions overseas to several bases in Vietnam from 1966 to 1969.  In a letter received in March 2011, the Veteran's spouse who married the Veteran in 1975 noted that the Veteran flew in and out of Vietnam on several occasions.  The Veteran also reported aircrew duties on missions to Vietnam during the July 2015 Board hearing. 

However, service personnel and treatment records do not show that the Veteran was an aircrew member or that he participated in missions to Southeast Asia.  He did not receive the Vietnam Service Medal or any other awards cited by the Chief and consistent with flights to Vietnam.  Performance evaluations from 1966 to 1969 document his duties as a ground based mechanic that included fueling, defueling, towing, liquid oxygen system maintenance, and other ground repairs to C-141 aircraft at his base or aircraft passing through his base.  His performance was uniformly excellent and detailed many of his important ground repair efforts, but the records make no mention of qualification or performance as an airborne crew chief or any temporary assignments to deploying aircrews.  The records also do not mention work as a loadmaster responsible for loading and offloading personnel or cargo.  Notably, the Veteran was not attached to an operational squadron but rather to a ground maintenance organization.  In response to a request by the RO, the National Personnel Records Center noted in December 2010 that no records of service in Vietnam could be located in the Veteran's file.  

Service treatment records do not include  any reports of medical examination for flight duty, February 1967 and May 1968 records of treatment for sore throat and respiratory pleurisy indicate that the Veteran was not in a flying status, and audiometric test reports show that the Veteran worked on the flight line and in a hangar. 

In a December 2012 letter, the Director of the Atlanta VA Health Eligibility Center advised the Veteran that he was "Determined to be a Vietnam-era herbicide exposed Veteran" without explanation. 

In a March 2015 statement, the Veteran submitted material obtained from commercial internet sources that showed air routes to and from Washington State to Southeast Asia including Vietnam.  In an attached statement, he contended that his travel to Vietnam was confirmed by the statement by the retired airman, the letter from the 62nd Airlift Wing public affairs officer, and his report that a shortage of technical personnel qualified to work on sophisticated aircraft caused him to be assigned unspecified additional duties.

The Veteran is competent to report potential herbicide exposure in service and the retired airman is competent to report on his military duties and activities.  The Veteran's spouse is also competent to report information told to her, but she married the Veteran after his active duty service.  The Board acknowledges the composition and mission of the 62nd Military Airlift Wing, a large organization with multiple component commands at McChord, and the contentions that the Veteran flew on C-141 missions to and from Vietnam and was otherwise in contact with equipment sprayed by herbicides.  However, the Board finds these reports not credible because they are greatly outweighed by specific information in the Veteran's service records.  He did not receive any campaign awards associated with the Vietnam Theater as was noted by the Wing Chief of Public Affairs to have been awarded to aircrew. 

Furthermore, the service treatment records show no medical examinations for flight duty and specifically noted in 1967 and 1968 that he was not in a flying status. Audiometric test documents describe the Veteran's duties as performed on the flight line and hangar with no mention of in-flight noise exposure.  Most significantly, the Veteran's detailed performance evaluations provide specific descriptions of all of his ground maintenance duties and cite many skillful repairs, but do not include airborne crew chief qualifications or duties.  Given the level of detail in these evaluations, it would be expected that a reporting senior would have included references to overseas flight crew duties had they been performed, even if only on a temporary basis because of personnel shortages.  The Board places no weight on the December 2012 Health Center letter because the Director provided no basis for the designation of the Veteran as being "herbicide exposed," including any reference to duty in Vietnam.  Therefore, the Board finds that the Veteran did not travel to or serve in Vietnam during the Vietnam Era and was not otherwise exposed to herbicides in service.

In addition to contentions of service in Vietnam and handling cargo containing designated herbicide agents, the Veteran has also contended that his claimed disabilities are due to exposure to other hazardous chemicals as part of his duties as an aircraft mechanic and because of his general presence at McChord from 1966 to 1969.  Service personnel records show that the Veteran was an Air Force C-141 mechanic.  Further, the Veteran submitted an internet article entitled "Public Health Assessment - McChord Air Force Base" dated in May 2010 published by the U.S. Agency for Toxic Substances and Disease Registry that contains information on the use of volatile organic compounds on the base generally and in connection with aircraft and equipment maintenance.  Skin contact, vapor inhalation, and possibly ingestion of jet fuel and chemicals used to clean aircraft structures and components are consistent with the nature and circumstances of the Veteran's service.  Hence, in-service exposure to such hazardous chemicals is conceded.  Nevertheless, after a full review of the record, including the medical evidence, as well as statements by the Veteran and those made on his behalf, the Board finds that service connection for diabetes mellitus and a penile disability is not warranted.

There is no evidence of any complaints of or treatment for diabetes or penile problems in the Veteran's service treatment records and his November 1969 separation examination was normal other than for defective vision, chest pain/pressure, and frequent indigestion.  He has not reported, and the evidence does not otherwise indicate, a continuity of symptomatology with regard to his claimed diabetes or penile disability.

If a chronic disability, such as diabetes mellitus, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  There is no evidence showing any diagnosed diabetes in service and the Veteran has not otherwise reported that he had any diabetes in service.  Hence, service connection cannot be granted on this basis here.

The objective evidence otherwise indicates that the Veteran's diabetes and penile disability did not manifest until many years following service.  The earliest post-service clinical evidence of diabetes is a November 2009 VA primary care treatment note which documents a diagnosis of impaired fasting glucose.  The earliest post-service clinical evidence of a penile disability is contained on a VA health summaries report which was printed in December 2012.  This document lists peyronie's disease as a medical problem experienced by the Veteran and indicates that this diagnosis was entered in June 2007.  Also, the earliest post-service lay evidence of diabetes and a penile disability is contained in the report of an April 2016 VA examination.  The Veteran reported during this examination that he was diagnosed with diabetes "sometime in 2005" and that he had experienced erectile dysfunction "for about 15 years, or probably longer" (i.e., since at least 2001).  He also reported during the July 2015 hearing that he was diagnosed with diabetes in 2005.

There is no lay or clinical evidence of any earlier diabetes or penile symptoms following service.  The absence of any lay or clinical evidence of diabetes or a penile disability for over three decades after the Veteran's separation from service in December 1969 weighs against a finding that his diabetes or penile disability was present in service or in the year or years immediately after service.  Hence, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection for diabetes mellitus or a penile disability on this basis.  Even if there was competent and credible evidence of a continuity of penile symptomatology in the years since service, an award of service connection for a penile disability solely based on evidence of a continuity of symptomatology would nonetheless be precluded because the Veteran's penile disabilities are not among the chronic conditions listed in 38 C.F.R. § 3.309(a).  Service connection on the basis of a continuity of symptomatology, alone, may only be granted if a claimed disability is among this list of chronic conditions.  See Walker, 708 F.3d at 1338.

There are conflicting medical opinions with respect to whether the Veteran's claimed diabetes and penile disability are related to his exposure to toxic chemicals in service.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

In an April 2015 statement, a private orthopedist (E.G. Dawson, M.D.) who practiced in a state distant from the Veteran's residence indicated that he reviewed the Veteran's service medical records and he opined that the Veteran's diabetes and peyronie's disease were likely ("more likely than not") caused by exposure to chemicals that he handled in service.  There was no specific explanation or rationale provided for this opinion.

In May 2015, the Veteran submitted a letter from a private chiropractor (M. Fedorczyk, DC) who also practiced in a state distant from the Veteran's residence.  The chiropractor noted a review of service and post-service treatment records and opined that the Veteran's medical problems, including diabetes and peyronie's disease, were caused by or a result of service.  He explained, in pertinent part, that the Veteran was stationed at McChord and that during service he made trips to Vietnam.  As a crew chief serving at McChord, he reported that he was exposed to multiple hazardous and toxic chemicals, including Agent Orange, trichloroethylene (TCE), tetrachloroethylene (PERC), petroleum fuels (jet fuel), and other chemical components of these materials.  His type II diabetes mellitus was commonly associated with Agent Orange exposure, he had a history of peyronie's disease,  and he reported diminished libido with some erectile dysfunction.

Moreover, it was noted that exposure to chemicals and petroleum fuels can result in rapid widespread internal exposure, reaching all organs in the body.  Many petroleum fuel ingredients are absorbed through the skin, which means that direct contact or contact with contaminated clothing is of concern.  Chemicals moving through the skin can quickly circulate throughout the entire body.  Other chemicals that are used as sprays or volatile chemicals at a BAP rate from petroleum fuels can be inhaled and absorbed through the lungs.  The lungs are a direct conduit to the bloodstream.  This allows chemicals to move into the body circulation system and reach the brain and other important organs.  Repeated exposure to these products can cause a range of health problems, even if exposure levels are low.  This includes damage to reproductive systems, liver and kidney damage, lung damage, mental health problems, and other central nervous damage.  Other problems include skin disorders, skin cancer, stomach and gastrointestinal upset, cardiovascular issues, abnormal hormone levels, and difficulties controlling movements and feelings in the hands and feet (peripheral neuropathy).  

Dr. Fedorczyk then listed a number of health problems associated with exposure to TCE and petroleum fuels and their components (such as benzene and percholate).  Such problems included reproductive system problems, among other things.  He noted that the Veteran exhibited many such symptoms, including diabetes and peyronie's disease.  He also noted that the Veteran was examined by a VA physician (M.S.H.) who indicated that the Veteran had chemical exposures while serving at McChord and who opined that the Veteran's "condition is caused by exposure to such chemicals as [TCE], benzene, tetrachloroethylene, Agent Orange and JP4-JP8 jet fuels that he handled while serving in the Air Force."  Dr. Fedorczyk also noted that prescribed medications taken by the Veteran had similar side effects to the symptoms suffered by the Veteran.  Dr. Fedorczyk concluded that after reviewing the Veteran's records and research available on McChord and health hazards of chemicals commonly used on military bases (including McChord), he concurred with the findings of M.S.H.

In an August 2015 letter, Dr. Dawson again indicated that he had reviewed the Veteran's submitted records and that based upon a review of these records (in the absence of examining the Veteran), his disabilities were "related to exposure to chemicals while serving in the military and secondary neurologic degenerative changes, both central and peripheral."  He explained, in pertinent part, that during service the Veteran made several trips to the Vietnam area and that in his position as a chief at the Air Force base, he was reportedly exposed to many hazardous and toxic chemicals (including TCE, jet fuel, tetrachloroethylene, Agent Orange, and numerous other solvents which were primarily used in cleaning aircraft).  The Veteran experienced many health problems, including diminished libido, erectile dysfunction, a history of peyronie's disease, and type 2 diabetes mellitus (occasionally associated with toxins or solvent exposure).

Furthermore, pathology literature indicated that the chemicals to which the Veteran was exposed in service are absorbed widely through the skin, inhaled through the nose and mouth, and disseminated throughout the body, with most of them concentrating in fat soluble areas (including the brain and nervous tissues) where they are stored long term with trace amounts being found years later.  The Veteran had a multiplicity of exposure sites and vectors and would have concentration in these tissues.  It has been well documented that exposure to the above-described products causes toxicity reflected in numerous health problems, even at lower exposure levels.  Such problems include damage to tissue turnover (such as in the reproductive organs).  In sum, the Veteran was apparently exposed to severe pathogens in service and Dr. M.S.H. stated that the Veteran's condition was caused by his exposures to various chemicals (including TCE, benzene, tetrachloroethylene, Agent Orange, and JP 4 through 8 jet fuel series).  Any one of these, let alone the mass of them and related compounds, would be expected to result in a detriment to his health.

The physician who conducted the April 2016 VA diabetes and reproductive system examinations concluded that the Veteran did not meet the diagnosis criteria for type 2 diabetes mellitus, as defined by the American Diabetic Association in their review guidelines from 2011.  Rather, the Veteran met the diagnostic criteria for impaired glucose tolerance.  Regardless of how it was diagnosed however, the examiner opined that the Veteran's disability was not caused by service.  He reasoned that the disability manifested after service and not during the first post-service year.  The disability was medically unrelated to skin contact, inhalation or ingestion of volatile compounds used in aircraft maintenance or those that were generally present at McChord from 1966 to 1969, as reported in the material from the U.S. Agency for Toxic Substances and Disease Registry.  Such a nexus could not be established through current medical literature.  As per cited medical literature, the Veteran's disability was multifactorial with a strong genetical component.  Also, "the prevalence of type 2 diabetes has risen alarmingly in the past decade, in large part linked to the trends in obesity and sedentary lifestyle."

The physician also opined that the Veteran's peyronie's disease with erectile dysfunction was not caused by service.  He explained that the disability manifested after service and not during the first post-service year.  The disability was medically unrelated to skin contact, inhalation or ingestion of volatile compounds used in aircraft maintenance or those that were generally present at McChord from 1966 to 1969, as reported in the material from the U.S. Agency for Toxic Substances and Disease Registry.  Such a nexus could not be established through current medical literature.  Cited medical literature indicated that peyronie's disease results from repeated injury to the penis (usually during sexual intercourse), but that genetical factors also could not be excluded.

Dr. Dawson's April 2015 opinion is of little, if any, probative value because it is not accompanied by any specific explanation or rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The May and August 2015 opinions from Dr. Fedorczyk and Dr. Dawson are also of limited probative value because they are, at least in part, based upon an inaccurate history.  These physicians both partially based their opinions on a finding that the Veteran was exposed to herbicides (i.e., Agent Orange) in service.  Also, they both explained that Dr. M.S.H. had concluded that the Veteran's disabilities were related to his toxic exposures in service.  As explained above, however, the Board has determined that the Veteran's reports of herbicide exposure in service are not credible.  Moreover, although Dr. M.S.H. noted in the report of a February 2010 VA Agent Orange registry examination that the Veteran had reported exposure to toxic chemicals in service and he diagnosed the Veteran as having type 2 diabetes mellitus and a history of peyronie's disease, Dr. M.S.H. did not offer any opinion as to whether a relationship existed between these disabilities and the toxic exposures in service.  As the May and August 2015 opinions are premised upon an inaccurate history, they are of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  See also Nieves-Rodriguez, 22 Vet. App. at 304; Boggs v. West, 11 Vet. App. 334, 345 (1998).

Additionally, the rationales that accompany the May and August 2015 opinions primarily focus on the possible general health effects of exposure to the toxic substances at issue in this case and the means by which these substances enter into and spread throughout the body.  Dr. Fedorczyk and Dr. Dawson did not specifically explain why, in this particular case, the Veteran's diabetes and penile disability were related to his exposures in service and they did not cite to any medical literature addressing the relationship between these specific disabilities and toxic chemical exposure.

By contrast, the April 2016 opinions are based upon an in-person examination of the Veteran, a review of appropriate medical literature, and a review of the Veteran's medical records and reported history.  Also, they are both accompanied by specific rationales that are consistent with the evidence of record and which cite to specific medical literature.  Thus, the April 2016 opinions are adequate and entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The Board finds these opinions to be of more probative weight than the April, May, and August 2015 opinions.

The Board acknowledges that the Veteran has submitted articles and medical literature pertaining to the general health effects of exposure to various toxic substances, including the toxins to which he was exposed in service.  Regardless, the Board finds this evidence is of limited probative value.  In order to establish service connection by means of such treatise (textbook or article) evidence it must "not simply provide speculative generic statements not relevant to the veteran's claim."  See Wallin v. West, 11 Vet. App. 509   514 (1998).  Instead, standing alone, the evidence must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Sacks v. West, 11 Vet. App. 314, 317 (1998). 

The information provided by the Veteran is only applicable to the possible health effects of exposure to various toxic substances generally and does not contain any information specific to the Veteran's case.  The articles submitted by the Veteran do not provide any specific evidence indicating that his diagnosed diabetes mellitus and penile disability were incurred on active duty or are specifically related to the chemicals that he was exposed to in service.  Id 316-17.  While the articles have some probative weight,  they are clearly outweighed by the evidence against the claim, including the April 2016 medical opinions which were based upon a review of the Veteran's individual records and reported history.

There is no other medical evidence or opinion indicating that the Veteran's diabetes mellitus or penile disability is related to service and neither he nor his representative has identified or alluded to the existence of any such evidence or opinion.  

Finally, while the Veteran has expressed his belief that his current diabetes and penile disability are related to his exposure to toxic chemicals in service, such assertions do not provide persuasive support for the claims.  While he is certainly competent to describe matters within his personal knowledge, as a layperson not shown to have appropriate medical training and expertise, he is not competent to render a probative opinion on a complex medical matter, such as whether a medical relationship exists between his diabetes and penile disability and exposure to toxic chemicals in service, as resolution of such question involves internal processes extending beyond an immediately observable cause-and-effect relationship.  As the question of nexus in this case may not be competently addressed by lay evidence, the lay statements of record do not constitute competent, probative evidence on this point.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Under these circumstances, the Board must conclude that the record does not support a finding that either diabetes mellitus or a penile disability had its  onset in service or within the first post-service year, or is otherwise related to service.  As such, both claims for service connection  must be denied. 

In reaching the decision to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, the benefit-of-the-doubt doctrine is not applicable, and, hence, not helpful in this instance.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for diabetes mellitus, to include as due to exposure to herbicides and other hazardous chemicals (to include jet fuel), is denied.

Service connection for a penile disability (including erectile dysfunction and peyronie's disease), to include as due to exposure to herbicides and other hazardous chemicals (to include jet fuel), is denied.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining claims on appeal is warranted.  Specifically, the record reflects that there are potentially pertinent medical  records outstanding.  

The claims file contains VA treatment records from the Gulf Coast Veterans Health Care System dated up to April 19, 2016.  The report of an April 2016 VA neurological examination indicates that an electromyography (EMG) was performed on April 28, 2016, but the report of this testing is not included in the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the identified system the identified EMG report, as well as all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since April 19. 2016.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also, to ensure that all due process requirements are met, and that the record is complete, the AOJ should  give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In particular, the Veteran reported in a statement received by VA in July 2016 that he had received relevant treatment for neuropathy at Emerald Coast Neuropathy Center in Pensacola, Florida.  A review of the claims file indicates that the Veteran's complete treatment records from this facility have neither been requested nor obtained.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The Board notes that as the record currently stands, there is no evidence of a current cardiac disability.  As additional VA and private treatment records are being sought upon remand which may document evidence of a current cardiac disability, the claim for service connection for ischemic heart disease is being remanded, as well.

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.  


Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Gulf Coast Veterans Health Care System the report of the April 2016 EMG, as well as all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those dated since April 19, 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) (2015) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records, to particularly include authorization to obtain complete treatment records for a neurological disability and a cardiac disability from Emerald Coast Neuropathy Center in Pensacola, Florida, as referenced above.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).
 
3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112   The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


